UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2017 Item 1: Schedule of Investments Vanguard Treasury Money Market Fund Schedule of Investments (unaudited) As of May 31, 2017 Face Market Maturity Amount Value Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (106.9%) United States Treasury Bill 0.516%–0.728% 6/1/17 1,073,893 1,073,902 United States Treasury Bill 0.617%–0.742% 6/8/17 828,511 828,406 United States Treasury Bill 0.794%–0.797% 6/15/17 918,650 918,366 United States Treasury Bill 0.751%–0.762% 6/22/17 731,027 730,705 United States Treasury Bill 0.782% 6/29/17 1,108,035 1,107,363 United States Treasury Bill 0.792%–0.793% 7/6/17 1,319,389 1,318,376 United States Treasury Bill 0.827% 7/13/17 1,445,800 1,444,408 United States Treasury Bill 0.822% 7/20/17 1,044,785 1,043,619 United States Treasury Bill 0.822% 7/27/17 650,000 649,171 United States Treasury Bill 0.847% 8/3/17 606,400 605,503 United States Treasury Bill 0.902% 8/10/17 569,300 568,304 United States Treasury Bill 0.907% 8/17/17 978,400 976,506 United States Treasury Bill 0.922% 8/24/17 1,264,500 1,261,786 United States Treasury Bill 0.673%–0.962% 8/31/17 1,926,400 1,922,185 United States Treasury Bill 0.960% 10/26/17 60,994 60,756 United States Treasury Bill 0.980% 11/2/17 500,000 497,914 United States Treasury Bill 1.016% 11/9/17 27,770 27,644 United States Treasury Bill 1.067% 11/24/17 23,467 23,345 2 United States Treasury Floating Rate Note 1.039% 7/31/17 100,000 99,993 2 United States Treasury Floating Rate Note 1.130% 10/31/17 100,000 99,950 2 United States Treasury Floating Rate Note 1.234% 1/31/18 135,000 135,028 2 United States Treasury Floating Rate Note 1.132% 10/31/18 899,825 899,837 Total U.S. Government and Agency Obligations (Cost $16,293,067) Total Investments (106.9%) (Cost $16,293,067) Other Assets and Liabilities-Net (-6.9%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 Adjustable-rate security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2017, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted Treasury Money Market Fund price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments (unaudited) As of May 31, 2017 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (6.9%) Walt Disney Co. 46,555 5,025 McDonald's Corp. 24,291 3,665 General Motors Co. 106,398 3,610 Ford Motor Co. 304,674 3,388 Target Corp. 43,517 2,400 NIKE Inc. Class B 44,520 2,359 Carnival Corp. 32,589 2,088 Lowe's Cos. Inc. 24,335 1,917 Delphi Automotive plc 21,041 1,851 VF Corp. 25,835 1,390 Twenty-First Century Fox Inc. Class A 42,664 1,157 Whirlpool Corp. 5,816 1,079 Genuine Parts Co. 11,582 1,073 Viacom Inc. Class B 27,094 943 DR Horton Inc. 26,498 866 Lennar Corp. Class A 15,861 814 Newell Brands Inc. 14,672 777 Best Buy Co. Inc. 12,733 756 Royal Caribbean Cruises Ltd. 6,409 706 BorgWarner Inc. 15,590 663 PVH Corp. 6,175 654 Goodyear Tire & Rubber Co. 19,601 631 * Mohawk Industries Inc. 2,606 624 Macy's Inc. 23,736 558 Twenty-First Century Fox Inc. 19,755 531 Kohl's Corp. 13,765 529 News Corp. Class A 39,108 523 L Brands Inc. 9,939 513 * CarMax Inc. 8,109 509 Coach Inc. 10,957 506 PulteGroup Inc. 22,280 505 * DISH Network Corp. Class A 7,617 486 * Chipotle Mexican Grill Inc. Class A 1,015 484 Staples Inc. 50,730 461 H&R Block Inc. 16,637 442 Omnicom Group Inc. 5,155 432 Bed Bath & Beyond Inc. 11,728 404 TEGNA Inc. 16,762 398 Gap Inc. 17,125 385 ^ Nordstrom Inc. 8,938 374 Tiffany & Co. 4,091 356 Interpublic Group of Cos. Inc. 13,731 342 Ralph Lauren Corp. Class A 4,398 298 Hanesbrands Inc. 14,192 293 Wyndham Worldwide Corp. 2,717 274 Mattel Inc. 11,552 265 Signet Jewelers Ltd. 5,434 261 Foot Locker Inc. 4,053 241 Tractor Supply Co. 4,357 240 Leggett & Platt Inc. 4,169 217 * AutoNation Inc. 5,080 201 * TripAdvisor Inc. 3,704 143 Consumer Staples (12.1%) Wal-Mart Stores Inc. 117,533 9,238 Procter & Gamble Co. 101,765 8,964 Coca-Cola Co. 147,784 6,720 Philip Morris International Inc. 54,490 6,528 Costco Wholesale Corp. 34,261 6,182 CVS Health Corp. 80,058 6,151 PepsiCo Inc. 49,015 5,728 Mondelez International Inc. Class A 119,156 5,551 Walgreens Boots Alliance Inc. 66,558 5,392 Kraft Heinz Co. 46,551 4,292 Colgate-Palmolive Co. 30,305 2,314 Kroger Co. 72,123 2,148 Archer-Daniels-Midland Co. 44,581 1,854 Kimberly-Clark Corp. 13,317 1,728 Molson Coors Brewing Co. Class B 14,379 1,363 Tyson Foods Inc. Class A 22,512 1,291 Conagra Brands Inc. 32,273 1,244 JM Smucker Co. 9,076 1,160 General Mills Inc. 20,374 1,156 Sysco Corp. 18,233 995 Whole Foods Market Inc. 24,840 869 Hormel Foods Corp. 21,031 707 Estee Lauder Cos. Inc. Class A 7,278 685 Kellogg Co. 9,066 649 * Monster Beverage Corp. 12,545 634 Clorox Co. 4,492 610 Mead Johnson Nutrition Co. 6,582 588 Dr Pepper Snapple Group Inc. 5,718 531 Coty Inc. Class A 21,312 404 Church & Dwight Co. Inc. 6,985 361 Campbell Soup Co. 5,890 339 McCormick & Co. Inc. 3,195 333 Brown-Forman Corp. Class B 5,652 294 Energy (10.8%) Exxon Mobil Corp. 323,640 26,053 Chevron Corp. 147,758 15,290 ConocoPhillips 96,460 4,311 Schlumberger Ltd. 59,849 4,165 Kinder Morgan Inc. 149,855 2,811 Phillips 66 34,434 2,621 Valero Energy Corp. 35,206 2,164 Marathon Petroleum Corp. 41,156 2,142 Occidental Petroleum Corp. 33,971 2,002 EOG Resources Inc. 21,591 1,950 Halliburton Co. 28,502 1,288 Anadarko Petroleum Corp. 21,797 1,101 * TechnipFMC plc 36,429 1,055 Baker Hughes Inc. 18,909 1,043 Williams Cos. Inc. 35,454 1,014 National Oilwell Varco Inc. 29,528 965 Hess Corp. 20,982 963 Marathon Oil Corp. 66,061 860 Tesoro Corp. 9,126 760 * Concho Resources Inc. 5,311 673 Devon Energy Corp. 18,410 626 Noble Energy Inc. 20,588 591 Apache Corp. 10,670 499 ^ Helmerich & Payne Inc. 8,463 446 Cabot Oil & Gas Corp. 19,269 428 Cimarex Energy Co. 3,267 351 EQT Corp. 5,448 301 * Transocean Ltd. 30,392 276 ONEOK Inc. 5,016 249 Range Resources Corp. 9,041 208 * Newfield Exploration Co. 5,125 166 * Chesapeake Energy Corp. 31,523 159 Financials (25.9%) * Berkshire Hathaway Inc. Class B 148,243 24,502 JPMorgan Chase & Co. 278,797 22,903 Wells Fargo & Co. 351,467 17,974 Bank of America Corp. 782,470 17,535 Citigroup Inc. 216,257 13,092 Goldman Sachs Group Inc. 28,916 6,109 Chubb Ltd. 36,355 5,206 Morgan Stanley 112,158 4,681 PNC Financial Services Group Inc. 37,946 4,504 American International Group Inc. 68,666 4,369 MetLife Inc. 84,864 4,293 Bank of New York Mellon Corp. 80,974 3,815 Prudential Financial Inc. 33,564 3,519 Capital One Financial Corp. 37,516 2,886 US Bancorp 54,690 2,783 Travelers Cos. Inc. 21,831 2,726 BB&T Corp. 63,098 2,628 Allstate Corp. 28,533 2,464 American Express Co. 30,728 2,364 Aflac Inc. 31,333 2,362 State Street Corp. 28,095 2,289 SunTrust Banks Inc. 38,357 2,047 BlackRock Inc. 4,842 1,982 Progressive Corp. 45,285 1,921 M&T Bank Corp. 12,034 1,883 Synchrony Financial 60,122 1,614 Willis Towers Watson plc 9,940 1,458 Hartford Financial Services Group Inc. 29,268 1,446 Fifth Third Bancorp 58,555 1,390 Principal Financial Group Inc. 20,843 1,311 Regions Financial Corp. 94,078 1,302 Lincoln National Corp. 17,711 1,151 CME Group Inc. 9,800 1,149 Franklin Resources Inc. 26,891 1,124 Huntington Bancshares Inc. 84,673 1,062 Loews Corp. 21,528 1,015 Invesco Ltd. 31,647 1,003 XL Group Ltd. 20,750 907 Citizens Financial Group Inc. 24,639 840 Unum Group 17,989 809 Ameriprise Financial Inc. 6,242 754 KeyCorp 43,010 751 Affiliated Managers Group Inc. 4,426 681 Torchmark Corp. 8,540 645 Zions Bancorporation 15,802 633 Leucadia National Corp. 25,255 616 Northern Trust Corp. 6,039 528 T. Rowe Price Group Inc. 6,651 469 People's United Financial Inc. 26,774 444 Assurant Inc. 4,412 432 Comerica Inc. 6,168 423 Cincinnati Financial Corp. 5,149 361 Navient Corp. 23,352 337 Nasdaq Inc. 4,848 328 Raymond James Financial Inc. 4,493 325 CBOE Holdings Inc. 2,483 214 Health Care (12.5%) Johnson & Johnson 82,595 10,593 Medtronic plc 106,844 9,005 Pfizer Inc. 204,403 6,674 Abbott Laboratories 134,875 6,158 Allergan plc 26,166 5,855 Merck & Co. Inc. 81,434 5,302 Amgen Inc. 25,868 4,016 Anthem Inc. 20,636 3,763 Eli Lilly & Co. 42,438 3,377 Cigna Corp. 20,064 3,235 Bristol-Myers Squibb Co. 58,753 3,170 * Express Scripts Holding Co. 47,279 2,825 McKesson Corp. 16,551 2,699 Baxter International Inc. 37,930 2,250 Thermo Fisher Scientific Inc. 11,939 2,063 Danaher Corp. 22,362 1,899 Cardinal Health Inc. 24,624 1,829 * Mylan NV 35,912 1,400 AmerisourceBergen Corp. Class A 12,962 1,189 * Henry Schein Inc. 6,223 1,145 Dentsply Sirona Inc. 17,928 1,139 * Vertex Pharmaceuticals Inc. 8,332 1,030 * Centene Corp. 13,418 974 * HCA Healthcare Inc. 11,066 906 Perrigo Co. plc 11,183 815 * DaVita Inc. 12,203 809 Zimmer Biomet Holdings Inc. 5,650 673 * Illumina Inc. 3,540 628 PerkinElmer Inc. 8,565 540 Agilent Technologies Inc. 8,857 534 * Laboratory Corp. of America Holdings 3,671 510 Quest Diagnostics Inc. 4,138 450 Universal Health Services Inc. Class B 3,817 434 * Waters Corp. 2,126 382 * Hologic Inc. 8,722 378 * Mallinckrodt plc 7,755 334 * Envision Healthcare Corp. 5,411 295 Patterson Cos. Inc. 6,421 284 Cooper Cos. Inc. 1,078 236 Industrials (9.0%) General Electric Co. 360,920 9,882 United Technologies Corp. 58,496 7,094 Honeywell International Inc. 24,360 3,240 Johnson Controls International plc 73,270 3,060 3M Co. 14,906 3,048 Norfolk Southern Corp. 22,679 2,813 Delta Air Lines Inc. 57,064 2,804 Boeing Co. 14,678 2,754 Eaton Corp. plc 35,101 2,716 Caterpillar Inc. 21,968 2,316 Union Pacific Corp. 19,691 2,172 American Airlines Group Inc. 39,352 1,905 Emerson Electric Co. 27,157 1,605 CSX Corp. 26,757 1,449 Deere & Co. 11,652 1,427 Raytheon Co. 7,535 1,236 AMETEK Inc. 17,929 1,094 Textron Inc. 21,060 1,007 Dover Corp. 12,125 1,001 Arconic Inc. 34,348 943 Pentair plc 13,036 863 Stanley Black & Decker Inc. 6,194 853 PACCAR Inc. 13,149 828 Roper Technologies Inc. 3,571 811 Kansas City Southern 8,325 793 L3 Technologies Inc. 3,341 563 * Stericycle Inc. 6,642 543 Parker-Hannifin Corp. 3,381 532 Rockwell Collins Inc. 4,678 510 Jacobs Engineering Group Inc. 9,444 495 Flowserve Corp. 10,176 493 Fluor Corp. 10,870 488 Robert Half International Inc. 9,995 465 Nielsen Holdings plc 11,807 454 CH Robinson Worldwide Inc. 5,518 370 Masco Corp. 9,668 360 Snap-on Inc. 2,127 344 Alaska Air Group Inc. 3,471 302 Expeditors International of Washington Inc. 5,203 278 Ryder System Inc. 4,165 277 Fortune Brands Home & Security Inc. 3,467 219 Allegion plc 2,671 210 Information Technology (7.2%) Cisco Systems Inc. 390,870 12,324 Intel Corp. 191,896 6,929 Oracle Corp. 98,248 4,460 International Business Machines Corp. 28,808 4,397 * Yahoo! Inc. 65,534 3,298 * Micron Technology Inc. 80,910 2,490 HP Inc. 132,558 2,487 Hewlett Packard Enterprise Co. 129,944 2,444 Western Digital Corp. 22,485 2,025 * eBay Inc. 48,135 1,651 TE Connectivity Ltd. 13,852 1,092 Seagate Technology plc 23,019 1,003 Cognizant Technology Solutions Corp. Class A 14,235 952 * DXC Technology Co. 10,467 811 CA Inc. 24,447 777 * Qorvo Inc. 9,861 769 Symantec Corp. 24,803 752 * Autodesk Inc. 5,199 581 Xerox Corp. 66,592 471 Xilinx Inc. 6,837 456 Alliance Data Systems Corp. 1,779 429 Juniper Networks Inc. 13,121 385 NetApp Inc. 8,232 333 * Teradata Corp. 10,203 278 Western Union Co. 13,160 250 CSRA Inc. 5,820 176 FLIR Systems Inc. 3,179 120 * First Solar Inc. 84 3 Materials (3.4%) Dow Chemical Co. 87,126 5,398 EI du Pont de Nemours & Co. 33,742 2,663 LyondellBasell Industries NV Class A 25,764 2,074 International Paper Co. 32,066 1,696 Monsanto Co. 11,282 1,325 Praxair Inc. 9,782 1,294 Ecolab Inc. 9,213 1,224 Ball Corp. 27,293 1,116 WestRock Co. 19,546 1,064 Air Products & Chemicals Inc. 7,293 1,051 PPG Industries Inc. 9,413 1,001 Eastman Chemical Co. 11,435 916 Sherwin-Williams Co. 1,965 652 Mosaic Co. 27,337 619 Nucor Corp. 10,246 595 CF Industries Holdings Inc. 18,178 489 * Freeport-McMoRan Inc. 40,440 465 International Flavors & Fragrances Inc. 2,586 357 Sealed Air Corp. 7,096 315 Avery Dennison Corp. 3,282 276 FMC Corp. 3,585 270 Real Estate (1.8%) Weyerhaeuser Co. 58,404 1,925 Simon Property Group Inc. 8,486 1,309 HCP Inc. 36,509 1,144 Crown Castle International Corp. 9,839 1,000 Public Storage 4,075 878 SL Green Realty Corp. 7,851 793 Ventas Inc. 11,889 790 Vornado Realty Trust 6,709 619 Essex Property Trust Inc. 2,400 617 Equity Residential 9,449 615 Macerich Co. 9,430 541 Boston Properties Inc. 4,204 510 * CBRE Group Inc. Class A 13,134 458 Realty Income Corp. 8,020 441 Mid-America Apartment Communities Inc. 3,458 352 Iron Mountain Inc. 8,234 288 Regency Centers Corp. 4,194 255 Federal Realty Investment Trust 2,079 255 Telecommunication Services (3.7%) AT&T Inc. 479,356 18,470 Verizon Communications Inc. 149,536 6,974 CenturyLink Inc. 42,622 1,063 * Level 3 Communications Inc. 10,027 597 Frontier Communications Corp. 1,268 2 Utilities (6.3%) Duke Energy Corp. 54,607 4,679 Southern Co. 77,355 3,915 American Electric Power Co. Inc. 38,380 2,755 PG&E Corp. 39,563 2,705 NextEra Energy Inc. 18,614 2,633 Exelon Corp. 72,324 2,626 Sempra Energy 19,538 2,276 PPL Corp. 53,002 2,115 Dominion Energy Inc. 25,957 2,096 Edison International 25,404 2,072 Consolidated Edison Inc. 23,790 1,970 Xcel Energy Inc. 39,549 1,895 Public Service Enterprise Group Inc. 39,473 1,773 Eversource Energy 24,712 1,534 DTE Energy Co. 13,995 1,533 Entergy Corp. 13,992 1,106 Ameren Corp. 18,924 1,074 CMS Energy Corp. 21,829 1,035 FirstEnergy Corp. 34,539 1,010 Pinnacle West Capital Corp. 8,681 767 SCANA Corp. 11,157 761 WEC Energy Group Inc. 11,851 744 NiSource Inc. 25,220 657 AES Corp. 51,401 600 CenterPoint Energy Inc. 14,207 406 NRG Energy Inc. 24,637 396 Alliant Energy Corp. 9,397 390 Total Common Stocks (Cost $659,052) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%)1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 1.040% 7,392 739 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) United States Treasury Bill 0.638% 6/1/17 50 50 United States Treasury Bill 0.761% 6/22/17 100 100 4 United States Treasury Bill 0.612% 7/20/17 100 100 Total Temporary Cash Investments (Cost $989) Total Investments (99.8%) (Cost $660,041) Other Assets and Liabilities-Net (0.2%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $142,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.2%, respectively, of net assets. 2 Includes $147,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
